Per Curiam.
Whereas the Supreme Court of the United States by judgment of that court entered on October 16, 1967, reversed the judgment of this court in Jones v. State, 223 Ga. 157 (154 SE2d 228), wherein this court affirmed the judgment of the Superior Court of Bibb County convicting the defendant of the crime of murder, the judgment of this court is vacated and the judgment of the trial court is reversed.

Judgment reversed.


All the Justices concur.

Wilbur D. Owens, Jr., for appellant.
Jack J. Gautier, Solicitor General, Fred M. Hasty, Arthur K. Bolton, Attorney General, G. Ernest Tidwell, Executive Assistant Attorney General, Carter A. Setliff, Assistant Attorney General, for appellee.